Hill, C. J.
1. The exceptions as to the admissibility of testimony are ■without merit.
2. The charge of the court correctly states the law applicable to the issues made by the evidence, and the assignments of error as to excerpts from the charge are not well founded.
3. Where the evidence showed that the accused was drunk at the time he committed the offense, an instruction to the jury that “voluntary drunkenness is no excuse for crime” is not subject to exception on the ground that it was an expression of opinion on the facts.
4. The alleged newly discovered evidence was merely impeaching in character, and there was no abuse of discretion in refusing to grant a new trial because of such evidence.
5. The evidence presented the theory of voluntary manslaughter, and the judge properly charged the law on that subject.

Judgment affirmed.

Indictment for murder — conviction of manslaughter; from Meriwether superior court — Judgfe Freeman. May 6, 1913.
McLaughlin & Jones, for plaintiff in error.
J. B. Terrell, solicitor-general, contra.